DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/295975 ("the instant application"), was filed March 7, 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 9,589,142 (“the ‘142 Patent”).  The ‘142 Patent was filed as application 14/308005 (“the ‘005 application”), on June 18, 2014.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘142 patent.  Also based upon the Examiner's independent review of the ‘142 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘142 patent before the Office. 

II. CLAIM STATUS
The ‘142 Patent issued with claims 1-21 (“Patented Claims”).  The preliminary amendment of 3/7/2019 amends claims 1, 5, 7, 8, 12, 14, and 15, and adds claim 22.  As of the date of this Office Action, the status of the claims is:
a. Claims 1-22 are pending (“Pending Claims”).
b. As a result of this office action, claims 1-22 are treated on the merits below.



III. AMENDMENT OF 3/7/2019
The Amendment claims filed 3/7/2019 has been entered. The Examiner notes that the amendment of 3/7/2019 is not of proper reissue form, as applicant has enclosed the subject matter to be removed in double brackets.  Double brackets are reserved for subject matter being removed from a previous reissue.  See MPEP 1453 IV A.  Applicant should submit a new claim listing having the subject matter enclosed in single brackets, as required by 37 CFR 1.173. 
The Examiner Notes that Applicant refers to a specification amendment on page 9 of the arguments submitted 3/7/2019.  However, no such amendment has been received.  

IV PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘142 Patent, the Examiner finds that
The ‘142 patent is not claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) or foreign priority under 35 USC § 119(a).  As such, the effective filing date of the current claims is June 18, 2014.
Because the earliest possible effective filing date of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply to the current claims.

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,589,142 or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

VI. REISSUE DECLARATION

	The reissue declaration filed March 12, 2020 is approved.  The Examiner notes that it is signed by both inventors and the assignee under 37 CFR 1.46, which is not required.  Either/or is sufficient, but having both signatures does not render the declaration improper.  

VII. CLAIM OBJECTIONS

	Claims 1, 5, 7, 8, 12, 14, and 15 are objected to as being of improper reissue form, as discussed above.  

VIII. REJECTIONS UNDER 35 USC 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8, and 15 recite comparing the first response and the second response message based, at least in part, on the determination that the first high level unit and the second high level unit have voting capabilities.  This limitation lacks support in the specification, as the specification only states at column 5, lines 58+, that the first high level unit and the second high level unit are configured to have voting capabilities to compare the first response message and the second response message.  The disclosure at column 5 does not state that the comparison is based on the determination that the high level units have voting capabilities.  In fact, the Examiner sees no support for determining that the first and second high level units have voting capabilities.  Clarification is required.  
Claims 1, 2, 8, 9, and 15 all recite that the first protection code or scheme and the second protection code or scheme prevent unauthorized alteration/generation of the first response message or the second response message.  This claim wording states that both of the first and second protection codes or schemes prevent unauthorized alteration/generation of either of the first or second response messages.  However, the actual disclosure is that the first protection code or scheme prevents unauthorized alteration/generation of the first response message and the second protection code or scheme prevents unauthorized alteration/generation of the second response message.  As such, the limitation lacks support in the specification.  Applicant should clarify the claim language, such as by adding the word respectively at the end of the limitation.
Claim 17 is rejected in that the Examiner does not see there is no support for the third data protection code in the disclosure.  

Claims 1-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-22 are indefinite in that it is unclear what a high level unit is and what a low level unit is, and what the distinction is.  In column 2, lines 35+, the ‘142 patent states that a high level unit refers to one or more units configured to have one or more of voting capabilities….  Then in lines 50+, the ‘142 patent states that low level units can have voting capabilities.  So if having voting capabilities makes a unit a high level unit, then it is unclear how a low level unit can have voting capabilities.  In addition, in column 2, line 48, the ‘142 patent states that a low level unit can be a replica of a high level unit.  If the low level unit is a replica and also has voting capabilities, than it is unclear what distinguishes a low level unit from a high level unit.  
Claim 1 is further rejected in that there is no antecedent basis for the second high level unit in lines 10 and 21, as the amendment of 3/7/2019 deleted the previous reference to the second high level unit.
Claim 8 is further rejected in that there is no antecedent basis for the second high level unit in lines 13 and 23, as the amendment of 3/7/2019 deleted the previous reference to the second high level unit.
Claim 15 further is rejected in that there is no antecedent basis for the second high level unit in lines 11-12 and 22, as the amendment of 3/7/2019 deleted the previous reference to the second high level unit.


IX. ALLOWABLE SUBJECT MATTER

Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b), set forth in this Office action.
	Claims 1-22 define over the art of record in that none of the art teaches comparing the first response message and the second response message based, at least in part, on a determination that the first high level unit and the second high level unit have voting capabilities.  However, upon resolution of the issues raised above under 35 USC 112, the prior art will be reevaluated.

X. PRIOR ART

	Kursawe et al US PG PUB 2001/0025351 shows a similar system for using redundant processors.  
	
  XI. CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992